Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 12 November 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


          
            Sir,
            New York. Novr. 12t. 1799
          
          I send you the enclosed paper and request that you will which more properly would have been addressed to you. You will, no doubt, inform the Commandant of the fifth regiment where the parties are to be found, in order so that his instructions may reach them—
          With great respect & Esteem I am Sir Yr. obedt. servt.
           Major Genl. Pinckney
        